                 Case 16-30340             Doc 39   Filed 03/22/19 Entered 03/22/19 10:11:22        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              June W Calhoun                                  §     Case No. 16-30340
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 452,115.00                          Assets Exempt: 21,400.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 4,275.94            Claims Discharged
                                                                    Without Payment: 40,807.68

              Total Expenses of Administration: 1,360.16


                      3) Total gross receipts of $ 5,636.10 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 5,636.10 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-30340             Doc 39    Filed 03/22/19 Entered 03/22/19 10:11:22            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                      $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             1,360.16              1,360.16                 1,360.16

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              17,138.96           46,083.62             46,083.62                 4,275.94

TOTAL DISBURSEMENTS                                $ 17,138.96         $ 47,443.78           $ 47,443.78                $ 5,636.10


                  4) This case was originally filed under chapter 7 on 09/23/2016 . The case was pending
          for 29 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/08/2019                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 16-30340             Doc 39      Filed 03/22/19 Entered 03/22/19 10:11:22                    Desc Main
                                                       Document     Page 3 of 11




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Rent from Section 8 Lease                                                 1122-000                                         5,636.10

TOTAL GROSS RECEIPTS                                                                                                          $ 5,636.10
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 16-30340             Doc 39         Filed 03/22/19 Entered 03/22/19 10:11:22        Desc Main
                                                         Document     Page 4 of 11




                                           UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                    NA            1,313.61        1,313.61           1,313.61


Zane L. Zielinski, Trustee                  2200-000                    NA               16.55           16.55             16.55


Associated Bank                             2600-000                    NA               30.00           30.00             30.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA           $ 1,360.16       $ 1,360.16        $ 1,360.16
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                            CODE

NA: NA                                            NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                  UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                   CODE
                                                                   6E)             Claim)

NA            NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                                $ NA               $ NA             $ NA            $ NA
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-30340             Doc 39       Filed 03/22/19 Entered 03/22/19 10:11:22          Desc Main
                                                     Document     Page 5 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

7           Bmo Harris Bank N.A.                7100-000           800.00             1,000.00        1,000.00             0.00


4           Capital One Bank (Usa), N.A. 7100-000                 4,677.50            4,631.50        4,631.50          439.27


3           Comenity Capital Bank               7100-000          3,242.70            3,209.28        3,209.28          304.38


1           Discover Bank                       7100-000          5,606.76            5,606.66        5,606.66          531.76


2           Sba                                 7100-000               NA           28,936.10       28,936.10         2,744.43


5           Capital One, N.A.                   7100-001           800.00               757.65         757.65            71.86


            U.S. Bank National
6           Association                         7100-001          2,012.00            1,942.43        1,942.43          184.24

TOTAL GENERAL UNSECURED                                        $ 17,138.96        $ 46,083.62      $ 46,083.62       $ 4,275.94
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                          Case 16-30340              Doc 39     Filed 03/22/19 Entered 03/22/19 10:11:22                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   6 of 11AND REPORT
                                                                                                   RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              16-30340                          BWB            Judge:        Bruce W. Black                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            June W Calhoun                                                                                             Date Filed (f) or Converted (c):   09/23/2016 (f)
                                                                                                                                 341(a) Meeting Date:               11/10/2016
For Period Ending:    02/08/2019                                                                                                 Claims Bar Date:                   09/25/2017


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                        Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                  Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 7240 Virginia Court, Frankfort, IL                                                  328,000.00                       0.00                                                       0.00                        FA
  2. 16961 Kedzie Avenue, Chicago, IL 60429                                              114,467.00                       0.00                                                       0.00                        FA
  3. 2013 JX35 Infinity                                                                   23,348.00                       0.00                                                       0.00                        FA
  4. Household goods - dining room set, living room set, bedroom                           2,000.00                       0.00                                                       0.00                        FA
  5. Wardrobe                                                                              1,500.00                       0.00                                                       0.00                        FA
  6. Wedding Rings                                                                         1,000.00                       0.00                                                       0.00                        FA
  7. Cash                                                                                     100.00                      0.00                                                       0.00                        FA
  8. Checking Account - BOA                                                                     0.00                      0.00                                                       0.00                        FA
  9. Checking - BMO Harris                                                                      0.00                      0.00                                                       0.00                        FA
 10. TSP Thrift Savings Plan                                                                  300.00                      0.00                                                       0.00                        FA
 11. Roth                                                                                  1,500.00                       0.00                                                       0.00                        FA
 12. Security Deposits and prepayments s- 16961 Kedzie Avenue,                             1,300.00                       0.00                                                       0.00                        FA
     Ha
 13. 2016 Tax Refund (u)                                                                        0.00                      0.00                                                       0.00                        FA
 14. Rent from Section 8 Lease                                                                  0.00                  5,636.00                                                 5,636.10                          FA
 15. 4 tvs, 1 computer, 1 cell phone                                                      Unknown                         0.00                                                       0.00                        FA
INT. Void (u)                                                                                   0.00                      N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $473,515.00                  $5,636.00                                               $5,636.10                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee received funds returned by the state of illinois, and is preparing supplemental distribution.




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                          Page:    2
                                      Case 16-30340              Doc 39         Filed 03/22/19 Entered 03/22/19 10:11:22      Desc Main
                                                                                 Document     Page 7 of 11
RE PROP #            15   --   This was listed without any value on the schedules.
                                                                                                                                           Exhibit 8
Initial Projected Date of Final Report (TFR): 11/30/2017           Current Projected Date of Final Report (TFR): 11/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                      Page:           1
                                         Case 16-30340                Doc 39 Filed 03/22/19
                                                                                          FORM 2Entered 03/22/19 10:11:22                                  Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-30340                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit 9
      Case Name: June W Calhoun                                                                                                Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1775
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX3807                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/08/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                    6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                           ($)
   07/10/17             14        June Wallace Calhoun                      Rent Payment                                               1122-000                   $939.35                                    $939.35

   08/02/17             14        June W. Calhoun                           Rent Payment                                               1122-000                   $939.35                                 $1,878.70
                                  Bank of America Cashier's Check
   09/05/17             14        June Calhoun                              Rent Payment                                               1122-000                   $939.35                                 $2,818.05
                                  Cashier's Check
                                  Bank of America
   09/08/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $10.00            $2,808.05
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/02/17             14        June Calhoun                              Rent Payment                                               1122-000                   $939.35                                 $3,747.40
                                  BMO Harris Cashier's Check
   10/06/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $10.00            $3,737.40
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/02/17             14        June Calhoun                              Rent Payments                                              1122-000                   $939.35                                 $4,676.75
                                  Bank of America Cashier's Check
   11/07/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $10.00            $4,666.75
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/04/17             14        June Calhoun                              Rent Payment                                               1122-000                   $939.35                                 $5,606.10
                                  Bank of America Cashier's Check
   04/25/18           5001        Trustee Zane L. Zielinski                 Distribution                                                                                            $1,330.16             $4,275.94
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution representing a           ($1,313.61)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Trustee Zane L. Zielinski                 Final distribution representing a             ($16.55)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   04/25/18           5002        Discover Bank                             Final distribution to claim 1                              7100-000                                        $520.22            $3,755.72
                                  Discover Products Inc                     representing a payment of 9.28
                                  Po Box 3025                               % per court order.
                                  New Albany, Oh 43054-3025



                                                                                    Page Subtotals:                                                            $5,636.10            $1,880.38
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                   Page:           2
                                         Case 16-30340                Doc 39 Filed 03/22/19
                                                                                          FORM 2Entered 03/22/19 10:11:22                               Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-30340                                                                                            Trustee Name: Zane L. Zielinski, Trustee                                    Exhibit 9
      Case Name: June W Calhoun                                                                                            Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX1775
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3807                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/08/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                      7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   04/25/18           5003        Sba                                       Final distribution to claim 2                         7100-000                                      $2,684.88              $1,070.84
                                  801 Tom Martin Driver                     representing a payment of 9.28
                                  Birmingham Al 35211                       % per court order.
   04/25/18           5004        Comenity Capital Bank                     Final distribution to claim 3                         7100-000                                         $297.78                $773.06
                                  C/O Weinstein & Riley P.S.                representing a payment of 9.28
                                  2001 Western Ave Ste. 400                 % per court order.
                                  Seattle, Wa 98121
   04/25/18           5005        Capital One Bank (Usa), N.A.              Final distribution to claim 4                         7100-000                                         $429.74                $343.32
                                  Po Box 71083                              representing a payment of 9.28
                                  Charlotte, Nc 28272-1083                  % per court order.
   04/25/18           5006        Capital One, N.A.                         Final distribution to claim 5                         7100-000                                          $70.30                $273.02
                                  C O Becket And Lee Llp                    representing a payment of 9.28
                                  Po Box 3001                               % per court order.
                                  Malvern, Pa 19355-0701
   04/25/18           5007        U.S. Bank National Association            Final distribution to claim 6                         7100-000                                         $180.23                 $92.79
                                  Bankruptcy Department                     representing a payment of 9.28
                                  Po Box 108                                % per court order.
                                  St. Louis Mo 63166-0108
   04/25/18           5008        Bmo Harris Bank N.A.                      Final distribution to claim 7                         7100-000                                          $92.79                  $0.00
                                  Po Box 2035                               representing a payment of 9.28
                                  Milwaukee, Wi 53201                       % per court order.
   05/31/18           5008        Bmo Harris Bank N.A.                      Final distribution to claim 7                         7100-000                                         ($92.79)                $92.79
                                  Po Box 2035                               representing a payment of 9.28
                                  Milwaukee, Wi 53201                       % per court order. Reversal
                                                                            Check returned by the Creditor
   11/27/18           5009        Discover Bank                             Final distribution to claim 1                         7100-000                                          $11.54                 $81.25
                                  Discover Products Inc                     creditor account # representing
                                  Po Box 3025                               a payment of 0.21 % per court
                                  New Albany, Oh 43054-3025                 order.
   11/27/18           5010        Sba                                       Final distribution to claim 2                         7100-000                                          $59.55                 $21.70
                                  801 Tom Martin Driver                     creditor account # representing
                                  Birmingham Al 35211                       a payment of 0.21 % per court
                                                                            order.
   11/27/18           5011        Comenity Capital Bank                     Final distribution to claim 3                         7100-000                                           $6.60                 $15.10
                                  C/O Weinstein & Riley P.S.                creditor account # representing
                                  2001 Western Ave Ste. 400                 a payment of 0.21 % per court
                                  Seattle, Wa 98121                         order.



                                                                                   Page Subtotals:                                                              $0.00           $3,740.62
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                   Page:           3
                                         Case 16-30340                Doc 39 Filed 03/22/19
                                                                                          FORM 2Entered 03/22/19 10:11:22                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-30340                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: June W Calhoun                                                                                              Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1775
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3807                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/08/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   11/27/18           5012        Capital One Bank (Usa), N.A.              Final distribution to claim 4                            7100-000                                         $9.53                $5.57
                                  Po Box 71083                              creditor account # representing
                                  Charlotte, Nc 28272-1083                  a payment of 0.21 % per court
                                                                            order.
   11/27/18           5013        Clerk, U.S. Bankruptcy Court              Remit to Court                                                                                            $5.57                $0.00

                                  Capital One, N.A.                         Final distribution to claim 5                 ($1.56)    7100-001
                                                                            creditor account # representing
                                                                            a payment of 0.21 % per court
                                                                            order.
                                  U.S. Bank National Association            Final distribution to claim 6                 ($4.01)    7100-001
                                                                            creditor account # representing
                                                                            a payment of 0.21 % per court
                                                                            order.


                                                                                                              COLUMN TOTALS                                  $5,636.10           $5,636.10
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $5,636.10           $5,636.10
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $5,636.10           $5,636.10




                                                                                   Page Subtotals:                                                               $0.00               $15.10
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     4
                                 Case 16-30340    Doc 39          Filed 03/22/19 Entered 03/22/19 10:11:22         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX1775 - Checking                                          $5,636.10              $5,636.10                 $0.00
                                                                                                           $5,636.10              $5,636.10                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,636.10
                                            Total Gross Receipts:                      $5,636.10




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
